F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              MAY 18 2004
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                 Clerk

 JACOB LOUIS WASHINGTON,

                  Plaintiff-Appellant,                     No. 04-1001
           v.                                          District of Colorado
 JEFF KILLIAN; WARREN RAHN,                          (D.C. No. 03-CV-1646)

                  Defendants-Appellees.


                              ORDER AND JUDGMENT           *




Before EBEL , MURPHY , and McCONNELL , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore submitted without oral argument.

       Plaintiff Jacob Louis Washington, a state prisoner in Colorado, is suing his

parole officers, Jeff Killian and Warren Rahn, for money damages pursuant to 42

U.S.C. § 1983 for an alleged unconstitutional revocation of his parole. The


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
gravamen of his claim is that he was “not given a proper hearing at the parole

board.” He claims that his parole was revoked because he was arrested on parole,

but that the charges against him were subsequently dismissed.

       As the district court correctly held, this suit is precluded by the Supreme

Court’s decision in Heck v. Humphrey , 512 U.S. 477 (1994). In           Heck , the Court

held that a suit by a prisoner for money damages under § 1983, which would

necessarily imply the invalidity of his conviction or sentence, is precluded unless

or until the underlying conviction or sentence has been reversed, expunged, or

otherwise held invalid.    Id. at 486-87. Because Mr. Washington’s claim that his

parole revocation was unconstitutional would necessarily imply the invalidity of

his sentence, this case falls within the prohibition in      Heck . As we have

previously noted, the rule in   Heck applies to “proceedings that call into question

the fact or duration of parole or probation.”         Crow v. Penry , 102 F.3d 1086, 1087

(10th Cir. 1996) (per curiam) (citation omitted). Mr. Washington does not allege,

and nothing in the record indicates, that his parole revocation has been

invalidated. A suit for money damages is not the proper vehicle for challenging

the validity of his parole revocation.

       The judgment of the United States District Court for the District of

Colorado is AFFIRMED .




                                                -2-
      Appellant’s motion to proceed without prepayment of the filing fee is

GRANTED. He is reminded that he is obligated to begin making partial

payments toward the filing fee and to continue making partial payments until the

entire fee has been paid.

                                             Entered for the Court,

                                             Michael W. McConnell
                                             Circuit Judge




                                       -3-